DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-23, 25-42, and 48 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, 24, 43-45, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrgan (US PgPub #2022/0169380).
For Claim 1, figures 10-11 and 35 of Mehrgan ‘380 disclose a tandem fixed wing aircraft comprising: a leading wing set (31 and 32) and a trailing wing set (35 and 36), each wing set having a starboard wing and a port wing, and each wing having a wingtip, a plurality of fixed thrustors distributed over the span of the leading wing set, and a plurality of fixed thrusters distributed over the span of the trailing wing set.
For Claim 2, figures 10-11 and 35 of Mehrgan ‘380 disclose that the plurality of the fixed thrustors comprise a motor (52), a transmission (54 and 55), and a propulsor.
For Claim 3, paragraph [0104] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the motor comprises an electric motor.
For Claim 4, figures 10-11 and 35 of Mehrgan ‘380 disclose that each propulsor comprises a rotary blade system.
For Claim 5, figures 10-11 and 35 of Mehrgan ‘380 disclose a rotary blade system comprising a ductless set of rotor blades including a proprotor.
For Claim 6, claim 8 of Mehrgan ‘380 disclose that a ducted set of rotary blades including a ducted fan.
For Claim 7, figures 10-11 and 35 of Mehrgan ‘380 disclose that the wingtips of the leading wing set is connected to a corresponding wingtip of the trailing wing set by a shared winglet (33 and 34).
For Claim 8, figures 10-11 and 35 of Mehrgan ‘380 disclose that the fixed thrustors are distributed evenly over the span of each of the wing sets.
For Claim 9, figures 10-11 and 35 of Mehrgan ‘380 disclose that there is a thrustor on the shared winglets.
For Claim 10, figures 10-11 and 35 of Mehrgan ‘380 disclose a fuselage (11 and 39), each wing set has a two roots where the fuselage is connected to each wing by the two roots.
For Claim 11, figures 10-11 and 35 of Mehrgan ‘380 disclose that the two roots for the leading wing set are mounted low on the fuselage along the vertical direction of the vehicle.
For Claim 12, figures 10-11 and 35 of Mehrgan ‘380 disclose that the two roots for the trailing wing set are mounted on the fuselage higher than the two roots of the leading wing set along the vertical direction of the vehicle. 
For Claim 13, figures 10-11 and 35 of Mehrgan ‘380 disclose that the wing sets have at least two high lift devices (41, 42, 45, and 46), at least one high lift device on the starboard and port wing.
For Claim 14, paragraph [0140] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the two high lift devices are mechanical devices including flaps or slats.
For Claim 15, paragraph [0140] figures 10-11 and 35 of Mehrgan ‘380 disclose that the two high lift devices are powered lift devices.
For Claim 16, paragraph [0140] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the at least two high lift devices are at flaps.
For Claims 17-21, figures 10-11 and 35 of Mehrgan ‘380 disclose that the aircraft is a STOL, XSTOL, VTOL, and can hover using the thrustors. 
For Claim 24, paragraph [0119] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the wingtip thrustors provide differential thrust for providing yaw control and stability to the aircraft.
For Claim 43, figures 10-11 and 35 of Mehrgan ‘380 disclose a tandem fixed wing aircraft comprising: a leading fixed wing set (31 and 32) and a trailing fixed wing set (35 and 36), each wing set having a starboard and port wing; a plurality of fixed thrustors distributed over the span of the leading wing set; and a plurality of fixed thrustors distributed over the span of the trailing wing set, wherein the aircraft is configured to hover in place using lift from the leasing and trailing fixed wing sets.
For Claim 44, figures 10-11 and 35 of Mehrgan ‘380 disclose that the wing sets include high lift devices (41, 42, 45, and 46).
For Claim 45, paragraph [0140] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the two high lift devices are mechanical devices including flaps or slats.
For Claim 47, paragraph [0119] and figures 10-11 and 35 of Mehrgan ‘380 disclose that the wingtip thrustors provide differential thrust, thereby enabling control and stability in three dimensions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrgan (US PgPub #2022/0169380).
For Claim 46, while Mehrgan ‘380 discloses fixed thrustors on wingtips, it is silent about the thrust reversers being able to generate reverse thrust.  However, the Examiner takes Official Notice that it is well known in the art to have thrust reverse capabilities in order to slow down or increase the control the of aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mehrgan ‘380 with the ability to reverse thrust in order to more accurately control the aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/30/2022